Citation Nr: 0420724	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-28 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death for burial benefits purposes.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1942 to May 
1946, and from August 1950 to March 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2004, the appellant (the veteran's 
adult son) testified before the undersigned at a personal 
hearing in Washington, D. C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of his death, the veteran was service-connected 
for hypertrophic arthritis of the lumbar spine, rated as non-
compensable; basil cell carcinoma of the neck and epidermoid 
carcinoma of the cheek, rated as non-compensable; bilateral 
basilar atelectasis, rated as non-compensable; residual 
repair of incisional hernia, rated as 10 percent disabling; 
and residuals of subtotal gastrectomy for duodenal ulcer with 
dumping syndrome, rated as 40 percent disabling.  

The veteran died in December 2001.  According to the 
Certificate of Death, the cause of death was pulmonary 
fibrosis due to hypoxia due to osteoporosis.  There were no 
other significant conditions contributing to death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2003).

A review of the record reveals that a Veterans Claims 
Assistance Act (VCAA) notice letter has not been provided to 
the veteran.  It is imperative that the appellant be issued a 
notice letter which fully addresses the notice requirements 
as set forth in 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) pertaining to the claim of 
service connection for the cause of the veteran's death for 
burial benefits purposes.

In addition, at his personal hearing and in correspondence of 
record, the appellant indicated that the record is 
incomplete.  Specifically, medical records are missing.  
Further, there is no medical opinion with regard to whether 
there was a relationship between the veteran's service-
connected disabilities, particularly his service-connected 
pulmonary disability, and his death from pulmonary fibrosis.  

With regard to the records, the appellant stated that the 
veteran received medical treatment, post-service, from 
Kimbrough Army Medical Hospital in Fort Meade, Maryland prior 
to the closing of the hospital; Walter Reed Army Hospital, 
and treatment via his TRICARE enrollment.  He also received 
treatment from the following private physicians: Joann 
Rosenfeld, M.D.; John Hopkins Health Care System; and Dr. 
Waterbury.  

VA attempted to obtain records.  Walter Reed Army Hospital 
indicated that there were no records.  There was no response 
from Kimbrough Army Medical Hospital.  Medical records were 
received from Dr. Waterbury and John Hopkins.  Dr. Rosenfeld 
did not respond.  

The Board finds that the AOJ should again contact Kimbrough 
Army Medical Hospital and request the veteran's records.  If 
that facility no longer maintains records, an inquiry should 
be made to locate the veteran's records.  Thereafter, those 
records should be obtained.  In addition, the AOJ should 
again contact Dr. Rosenfeld and request the veteran's 
records.  

After completion of the records search, a VA medical opinion 
should be obtained.  The examiner should opine as to whether 
the veteran's service-connected disabilities, hypertrophic 
arthritis of the lumbar spine, basil cell carcinoma of the 
neck and epidermoid carcinoma of the cheek, bilateral basilar 
atelectasis, residual repair of incisional hernia, and 
residuals of subtotal gastrectomy for duodenal ulcer with 
dumping syndrome, played any role in the veteran's death.  
Each disability should be addressed.  The examiner should 
specifically opine as to whether the veteran's service-
connected disabilities contributed substantially or 
materially to the cause of death and/or combined to cause 
death and/or aided or lent assistance to the production of 
death and/or was causally connected to the veteran's death.  
The examiner should also opine as to whether the service-
connected disabilities caused debilitating effects and 
general impairment of heath to an extent that it rendered the 
veteran materially less capable of resisting the effects of 
pulmonary fibrosis; whether there is a reasonable basis that 
the service-connected disabilities were of such severity as 
to have a material influence in accelerating death in the 
event that the service-connected disabilities were 
progressive or debilitating.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal or any benefits sought, he must 
submit that evidence to VA.  

2.  The VBA AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The notice should pertain to the 
issue of entitlement to service 
connection for the cause of the veteran's 
death for burial benefits purposes.  A 
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

3.  The VBA AMC should again contact 
Kimbrough Army Medical Hospital and 
request the veteran's records.  If that 
facility no longer maintains records, an 
inquiry should be made to locate the 
veteran's records.  Thereafter, those 
records should be obtained.  

4.  The VBA AMC should again contact 
Dr. Rosenfeld and request the veteran's 
records.  Thereafter, those records 
should be obtained.  

5.  A VA medical opinion should be 
obtained.  The examiner should opine as 
to the following: 

a.  Whether the veteran's service-
connected hypertrophic arthritis of the 
lumbar spine, basil cell carcinoma of the 
neck and epidermoid carcinoma of the 
cheek, bilateral basilar atelectasis, 
residual repair of incisional hernia, 
and/or residuals of subtotal gastrectomy 
for duodenal ulcer with dumping syndrome, 
played any role in the veteran's death.  
Each disability should be addressed.  

b.  Whether the veteran's service-
connected hypertrophic arthritis of the 
lumbar spine, basil cell carcinoma of the 
neck and epidermoid carcinoma of the 
cheek, bilateral basilar atelectasis, 
residual repair of incisional hernia, 
and/or residuals of subtotal gastrectomy 
for duodenal ulcer with dumping syndrome 
contributed substantially or materially 
to the cause of death and/or combined to 
cause death and/or aided or lent 
assistance to the production of death 
and/or was causally connected to the 
veteran's death.  

c.  Whether the service-connected 
hypertrophic arthritis of the lumbar 
spine, basil cell carcinoma of the neck 
and epidermoid carcinoma of the cheek, 
bilateral basilar atelectasis, residual 
repair of incisional hernia, and/or 
residuals of subtotal gastrectomy for 
duodenal ulcer with dumping syndrome 
caused debilitating effects and general 
impairment of heath to an extent that it 
rendered the veteran materially less 
capable of resisting the effects of 
pulmonary fibrosis.

d.  Whether there is a reasonable basis 
that the service-connected hypertrophic 
arthritis of the lumbar spine, basil cell 
carcinoma of the neck and epidermoid 
carcinoma of the cheek, bilateral basilar 
atelectasis, residual repair of 
incisional hernia, and/or residuals of 
subtotal gastrectomy for duodenal ulcer 
with dumping syndrome were of such 
severity as to have a material influence 
in accelerating death in the event that 
the service-connected disabilities were 
progressive or debilitating.

6.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated.  Thereafter, if any claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




